

116 S3397 IS: Inspiring New STEM Professionals by Investing in Renovation of Education Spaces Act
U.S. Senate
2020-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3397IN THE SENATE OF THE UNITED STATESMarch 5, 2020Mr. Schatz (for himself, Mr. Brown, Mr. Merkley, Mr. Booker, Ms. Warren, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 by establishing a program to support the modernization, renovation, or repair of career and technical education facilities, to enable schools serving grades 6 through 12 that are located in rural areas or that serve Native American students to remodel or build new facilities to provide STEM classrooms and laboratories and support high-speed internet, and for other purposes.1.Short titleThis Act may be cited as the Inspiring New STEM Professionals by Investing in Renovation of Education Spaces Act or the INSPIRES Act.2.FindingsCongress finds the following:(1)Technological advancement has increased the types of jobs available now and for the foreseeable future. Over the next 10 years, employers will be looking to fill an estimated 2,600,000 openings for the top 10 occupations in the collective fields of science, technology, engineering, and mathematics (referred to in this section as STEM). STEM jobs pay well; STEM workers earn an average of $14,000 per year more than non-STEM workers at every education level. However, projections suggest that the United States won’t have enough skilled workers to fill STEM jobs.(2)STEM skills and knowledge are now required in a wide range of occupations, including many that are not traditionally considered to be science or engineering-related, such as sustainable agriculture, management of natural resources, and health care. Because of the growing use of STEM skills across all job sectors, the distinction between a “rural” as compared to an “urban” job is blurring. For instance, renewable energy development and bio-based product manufacturing employ workers in a variety of areas of the United States. Known as the “new collar” economy, the phenomenal growth in job opportunities for those who are prepared will also support the growth of communities: places to raise families and invest in the future.(3)While students at all grade levels can benefit from STEM education, the evidence points to ensuring quality STEM education for middle school students during school and non-school hours. Good STEM experiences in middle school will lead to positive attitudes toward and expectations of STEM experiences in high school. In the middle grades, students begin to demonstrate formal logical operations (critical thinking). Further, middle school students have been shown to be highly susceptible to developing opinions about their competence and interest in STEM learning. Providing students with additional time in after school and summer STEM programs allows students opportunities to engage in hands-on learning that sparks interest in STEM fields and careers. Students who engage in well-designed laboratory experiences develop problem-solving and critical-thinking skills, and gain exposure to reactions, materials, and equipment in a lab setting. Sustained investments in hands-on experiences help inspire students to further their education and prepare them for high-technology careers by fostering skills sought by potential employers. Hands-on experiences significantly advance learning at all levels of science education when appropriately designed and guided by qualified educators, in a safe learning environment that is student-centered and curriculum-driven. The classroom should contain enough resources, space, and storage to permit long-term multidisciplinary projects, individual and small-group learning, inquiry and project-based learning.(4)Native American communities, including American Indian, Alaska Native, and Native Hawaiian populations, have a long history of discrimination and poverty and have higher high school drop-out rates than other underserved groups. In assessments of mathematics and reading throughout elementary and secondary school grades, American Indian and Alaska Native children score lower in mathematics and reading proficiency as compared to other groups. Only 28 percent of Native Hawaiian students in Hawaii demonstrate mathematics proficiency as compared with 49 percent of non-Native Hawaiian students. In reading, 34.8 percent of Native Hawaiian students tested proficient compared to 54.3 percent of non-Native Hawaiian students. Further, the United States is obligated under the Federal trust responsibility to help raise the standard of living and educational achievement of Native Americans to a level comparable to non-Natives. (5)To meet the challenge of educating youth to fulfill the demand for STEM workers, public schools in the United States must be equipped to educate all youth in STEM skills, especially youth who are underserved or socially disadvantaged.(6)The median age of United States schools is 65 years. Nearly 50 percent of school buildings in the United States need significant repairs or upgrades, including clean and safe classrooms and laboratory spaces, up-to-date technology, and broad­band. Moreover, the condition of school facilities has a measurable effect on student achievement.(7)For all of these reasons, the future workforce of the United States needs safe, clean, well-equipped school facilities where, regardless of historic or current disadvantages, students can reach their full potential and learn the knowledge and skills that place students on a secure pathway to enhance the capacity of the United States to compete globally.3.STEM education facilities; career and technical education facilities(a)Career and
 technical education facilitiesTitle V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7305 et seq.) is amended—(1)by redesignating part C as part E;(2)by redesignating sections 5301 and 5302 as sections 5501 and 5502, respectively; and(3)by inserting after part B the following:CSTEM Education Facilities5301.DefinitionsIn this part:(1)Eligible entityThe term eligible entity means a local educational agency, a consortium of local educational agencies, or an education service agency.(2)Eligible schoolThe term eligible school means—(A)a public school that—(i)serves students in any of grades 6 through 12; and(ii)(I)is located—(aa)in a rural area, as defined in section 25.503 of title 7, Code of Federal Regulations, or any successor regulation;(bb)on or near trust land, as defined in section 3765 of title 38, United States Code;(cc)on or near a substantially underserved trust area, as defined in section 306F(a) of the Rural Electrification Act of 1936 (7 U.S.C. 936f(a)); or(dd)in an eligible community, as defined in section 1456 of the Safe Drinking Water Act (42 U.S.C. 300j–16); or (II)is determined by an Indian tribe or tribal organization to serve Native American students; or(B)a Bureau-funded school, as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021). (3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(4)Native AmericanThe term Native American has the meaning given the term in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).(5)Public-private partnershipThe term public-private partnership means a partnership—(A)between a grantee or subgrantee under this part and a private entity (which may be a nonprofit organization, business, or other nongovernmental entity); and(B)through which the private entity will provide some or all of the required match under section 5302(e).(6)Qualified projectThe term qualified project means—(A)the modernization, renovation, or repair of facilities to provide STEM classrooms or laboratories, including updates related to student and faculty health and safety, which may include—(i)improving the energy efficiency of a facility;(ii)improving the cost-effectiveness of a facility in delivering quality education;(iii)improving student, faculty, and staff health and safety at a facility;(iv)improving, installing, or upgrading educational technology infrastructure;(v)retrofitting an existing building for career and technical education purposes; and(vi)a one-time repair of serviceable equipment at a facility, or replacement of equipment at a facility that is at the end of its serviceable lifespan, that will be used to further educational outcomes; (B)building new facilities to provide STEM classrooms or laboratories; or(C)supporting the establishment and maintenance of high-speed internet for a STEM classroom or laboratory.(7)STEMThe term STEM means the fields of science, technology, engineering, and mathematics, and related fields (including computer science).(8)Tribal organizationThe term tribal organization has the meaning given the term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).5302.STEM education facilities improvement(a)Program
 authorizedThe Secretary shall carry out a program to improve STEM education facilities by awarding grants to States, Indian tribes, and tribal organizations to enable those States, Indian tribes, and tribal organizations to carry out qualified projects at eligible schools or to award subgrants to eligible entities or tribal educational agencies to carry out qualified projects at eligible schools.(b)Reservation, allotment, and use of funds(1)Reservation of funds for Indian tribes and tribal organizationsFrom amounts made available to carry out this section, the Secretary shall reserve 10 percent for Indian tribes and tribal organizations to enable Indian tribes and tribal organizations to carry out, or to award subgrants to tribal educational agencies to carry out, qualified projects at eligible schools.(2)Allotments and use of funds for States(A)AllotmentsFrom amounts appropriated to carry out this part for each fiscal year and not reserved under paragraph (1), the Secretary shall allot to each State that has an application approved under this section an amount that bears the same relationship as the number of schools in the State that are rural schools designated with a locale code of 41, 42, or 43, as determined by the Secretary, bears to the number of all such schools in the United States and on such Indian lands for that fiscal year.(B)Use of fundsA State receiving an allotment under subparagraph (A) shall use the allotment to award subgrants to eligible entities to carry out qualified projects at eligible schools.(c)Application(1)Grant application for States(A)In GeneralA State that desires to receive a grant under this part shall submit an application to the Secretary at such a time, in such a manner, and containing such information as the Secretary may require. Such information shall include, at a minimum—(i)a description of the process that the State will use in selecting and awarding subgrants to eligible entities; (ii)an assurance that such process will meet the requirements described in paragraph (2);(iii)an assurance that in awarding subgrants to eligible entities, the State will give priority to eligible entities that are part of a public-private partnership; and(iv)if the State has formed a public-private partnership, a description of that partnership, including how the private entity partner will contribute to the required match under subsection (e)(1).(B)PriorityIn awarding grants to States, the Secretary shall give priority to States that have formed a public-private partnership.(2)Subgrant applicationA State that receives a grant under this section shall require an eligible entity that desires a subgrant to submit an application that contains, at a minimum, the following information:(A)A detailed description of the qualified projects that the eligible entity will carry out with subgrant funds.(B)A description of the need for those qualified projects.(C)A description of how the eligible entity will ensure that the qualified projects will be adequately maintained.(D)An identification of the eligible schools that will benefit from the qualified projects.(E)A description of how the facilities or internet supported by the qualified project will be used for providing educational services in STEM during the school day, summer, and in after school programs.(F)If the eligible entity has formed a public-private partnership, a description of that partnership, including how the private entity partner will contribute to the required match under subsection (e)(2).(3)Grant application for Indian tribes or tribal organizations(A)In GeneralAn Indian tribe or tribal organization desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including a description of any public-private partnership that the Indian tribe or tribal organization has formed and how the private entity in such partnership will contribute to the required match described in subsection (e)(3).(B)PriorityIn awarding grants to Indian tribes or tribal organizations, the Secretary shall give priority to Indian tribes or tribal organizations that have formed a public-private partnership.(d)Environmental standardsThe Secretary shall encourage, but not require, eligible entities, Indian tribes, tribal organizations, and tribal educational agencies to ensure that the modernization, renovation, repair, or building supported by the qualified project meets Leadership in Energy and Environmental Design (LEED) building rating standards, Energy Star standards, Collaborative for High Performance Schools (CHPS) criteria, Green Building Initiative environmental design and rating standards (Green Globes), the Living Building Challenge certification standards, or equivalent standards adopted by entities with jurisdiction over or related to the eligible entity or Indian tribe or tribal organization.(e)Matching funds(1)StatesA State that receives a grant under subsection (b)(2) shall provide, from non-Federal sources, an amount equal to 25 percent of the amount of the grant (which may be provided in cash or in kind) to carry out activities supported by the grant. (2)Eligible entitiesAn eligible entity that receives a subgrant under subsection (b)(2)(B) shall provide, from non-Federal sources, an amount equal to 25 percent of the amount of the subgrant (which may be provided in cash or in kind) to carry out activities supported by the subgrant.(3)Indian tribes and tribal organizationsAn Indian tribe or tribal organization that receives a grant under subsection (b)(1) shall provide, from Federal or non-Federal sources, an amount equal to 10 percent of the amount of the grant (which may be provided in cash or in kind) to carry out activities supported by the grant. (4)Waiver authorityThe Secretary may waive the matching funds requirement under this subsection for a State, Indian tribe, or tribal organization if the Secretary determines that the State, Indian tribe, or tribal organization will be unlikely to satisfy the matching requirement.(f)Supplement not
 supplantFunds made available under this part shall be used to supplement, and not supplant, other Federal and State funds available to carry out the activities supported under this part.(g)Technical
 assistance and administrative costsThe Secretary may reserve not more than 3 percent of funds appropriated to carry out this part for the administrative costs of this part and to provide technical assistance to States, eligible entities, Indian tribes, tribal organizations, and tribal educational agencies concerning best practices in carrying out qualified projects.(h)Reporting
 requirementsNot later than 1 year after funds are appropriated to carry out this part, and every 2 years thereafter, the Secretary shall prepare and submit to the appropriate committees of Congress a report on the effect of the qualified projects supported under this part on improving academic achievement.(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this part not less than $100,000,000 for fiscal year 2020 and each succeeding fiscal year..DCareer and Technical Education Facilities5401.DefinitionsIn this part:(1)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(2)Community
 collegeThe term community college means a public institution of higher education at which the predominant degree awarded to students is an associate’s degree, including a 2-year Tribal College or University as defined in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c) and a public 2-year State institution of higher education.(3)Eligible
 entityThe term eligible entity means—(A)an eligible institution;(B)a community college;(C)a local educational agency or consortium of local educational agencies;(D)an educational service agency; (E)an Indian tribe;(F)a tribal organization; or(G)another entity determined appropriate by the Secretary.(4)Eligible InstitutionThe term eligible institution means any of the following:(A)An Alaska Native-serving institution or a Native Hawaiian-serving institution (as such terms are defined in section 317 of the Higher Education Act of 1965 (20 U.S.C. 1059d)), a Native American-serving, nontribal institution (as defined in section 319 of such Act (20 U.S.C. 1059f)), or an Asian American and Native American Pacific Islander-serving institution (as defined in section 320 of such Act (20 U.S.C. 1059g)).(B)A Tribal College or University, as defined in section 316 of such Act (20 U.S.C. 1059c).(C)An 1890 Institution, as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601).(D)A 1994 Institution, as defined in section 2 of such Act (7 U.S.C. 7601).(E)A Hispanic-serving agricultural college or university, as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103).(F)A minority-serving institution, which shall be defined as an eligible institution under section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)Qualified
 projectThe term qualified project—(A)means the modernization, renovation, or repair of a facility that will be used to improve the quality and availability of science, technology, engineering, mathematics, or career and technical education instruction to students, and that may include—(i)improving the energy efficiency of the facility;(ii)improving the cost-effectiveness of the facility in delivering quality education;(iii)improving student, faculty, and staff health and safety at the facility;(iv)improving, installing, or upgrading educational technology infrastructure;(v)retrofitting an existing building for career and technical education purposes; and(vi)a one-time repair of serviceable equipment at the facility, or replacement of equipment at the facility that is at the end of its serviceable lifespan, that will be used to further educational outcomes; and(B)does not include new construction or the payment of routine maintenance costs.(7)Tribal organizationThe term tribal organization has the meaning given the term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).5402.Career and
				technical education facilities improvement(a)Program
 authorizedFrom amounts appropriated to carry out this part, the Secretary shall carry out a program to improve career and technical education facilities by—(1)awarding grants to eligible entities to enable the eligible entities to carry out qualified projects;(2)guaranteeing loans made to eligible entities for qualified projects; or(3)making payments of interest on bonds, loans, or other financial instruments (other than a refinancing) that are issued to eligible entities for qualified projects.(b)ApplicationAn eligible entity that desires to receive a grant, loan guarantee, or payment of interest under this part shall submit an application to the Secretary at such a time, in such a manner, and containing such information as the Secretary may require. The application shall include—(1)a detailed description of the qualified project;(2)in the case of a qualified project described in section 5401(6)(A)(vi), a description of the educational outcomes to be furthered by the one-time repair of serviceable equipment or replacement of equipment;(3)an indication as to whether the eligible entity prefers to receive a grant, loan guarantee, or payment of interest;(4)a description of the need for the qualified project;(5)a description of how the eligible entity will ensure that the qualified project will be adequately maintained;(6)a description of how the qualified project will improve instruction and educational outcomes at the facility, including any opportunities to integrate project activities within the curriculum of a school or institution;(7)a description of how the facility supported by the qualified project will be used for providing educational services in science, technology, engineering, mathematics, or career and technical education;(8)a description of how the eligible entity will describe how the modernization, renovation, or repair supported by the qualified project meets Leadership in Energy and Environmental Design (LEED) building rating standards, Energy Star standards, Collaborative for High Performance Schools (CHPS) criteria, Green Building Initiative environmental design and rating standards (Green Globes), the Living Building Challenge certification standards, or equivalent standards adopted by entities with jurisdiction over or related to the eligible entity;(9)a description of the fiscal capacity of the eligible entity;(10)the percentage of students enrolled in the eligible entity or a school or institution served by the eligible entity to be served by the qualified project who are from low-income families;(11)in the case of a qualified project at a facility that is used by students in a secondary school, the secondary school graduation rates; (12)in the case of an eligible entity that has formed a partnership with a private entity (which may include a nonprofit organization, business, or other nongovernmental entity), a description of that partnership, including how the private entity partner will contribute to the qualified project; and(13)such additional information and assurances as the Secretary may require.(c)PriorityIn awarding grants, guaranteeing loans, or making payments under subsection (a), the Secretary shall give priority to eligible entities that have a public-private partnership as described in subsection (b)(12). (d)Supplement not supplantFunds made available under this part shall be used to supplement, and not supplant, other Federal and State funds available to carry out the activities supported under this part.(e)Technical
 assistance and administrative costsThe Secretary may reserve not more than 3 percent of funds appropriated under subsection (g) for the administrative costs of this part and to provide technical assistance to eligible entities concerning best practices in school facility renovation, repair, and modernization.(f)Reporting
 requirementsNot later than 1 year after funds are appropriated to carry out this part, and every 2 years thereafter, the Secretary shall prepare and submit to the appropriate committees of Congress a report on the effect of the qualified projects supported under this part on improving academic achievement.(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this part not less than $100,000,000 for fiscal year 2020 and each succeeding fiscal year..(b)Conforming
 amendmentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended—(1)by redesignating the item relating to part C of title V as part E of title V;(2)by redesignating the items relating to sections 5301 and 5302 as the items relating to sections 5501 and 5502, respectively; and(3)by inserting before the item relating to part E of title V, as so redesignated, the following:Part C—STEM Education FacilitiesSec. 5301. Definitions.Sec. 5302. STEM education facilities improvement.Part D—Career and Technical Education FacilitiesSec. 5401. Definitions.Sec. 5402. Career and technical facilities improvement..